

115 S709 IS: Disaster Assistance Improvement Act of 2017
U.S. Senate
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 709IN THE SENATE OF THE UNITED STATESMarch 23, 2017Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the Administrator of the Federal Emergency Management Agency from taking administrative
			 action to recover certain payments for disaster or emergency assistance,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Disaster Assistance Improvement Act of 2017. 2.Actions to recover payment for disaster or emergency assistance (a)In generalSection 705 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205) is amended—
 (1)in subsection (a)(1)— (A)by striking Except and inserting Notwithstanding section 3716(e) of title 31, United States Code, and except; and
 (B)by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (2)in subsection (b)—
 (A)in paragraph (1), by striking report for the disaster or emergency and inserting report for project completion as certified by the grantee; and (B)in paragraph (3), by inserting for project completion as certified by the grantee after final expenditure report.
 (b)ApplicabilityWith respect to a payment for disaster or emergency assistance provided to a State or local government on or after January 1, 2004, the Administrator of the Federal Emergency Management Agency may not take administrative action to recover such payment for assistance after the date of enactment of this Act if the action is prohibited under section 705(a)(1) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5205(a)(1)), as amended by subsection (a).
 (c)LimitationNothing in this section, including the amendments made by this section, shall be construed to invalidate or otherwise affect any administrative action completed before the date of enactment of this Act.